              Case 2:20-cr-00012-MCE Document 34 Filed 09/29/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-012-MCE

11                                 Plaintiff,            ORDER TO EXCLUDE TIME PERIODS UNDER
                                                         SPEEDY TRIAL ACT
12                          v.

13   REGINALD THOMAS,

14                                Defendant.

15

16                                              FINDINGS AND ORDER
17          On May 13, 2020, General Order 618 was issued, suspending all jury trials until further notice.
18 General Order 618 also further authorized continuances of hearings and exclusions under the Speedy

19 Trial Act. On September 24, 2020, the United States orally moved for an exclusion of time periods in

20 this matter under the Speedy Trial Act, citing its reasons on the record (including the Court’s

21 statements). After deliberation, the defendant, by and through defendant’s counsel of record, joined in

22 that motion. The Court hereby finds that the motion and the continued outbreak of COVID-19 (and

23 related General Orders of this Court and guidance from the Centers for Disease Control and Prevention

24 and state and local health officials) collectively demonstrate facts that provide good cause for a finding

25 of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

26          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best
27 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

28 result in a miscarriage of justice, given the coronavirus pandemic in the Eastern District of California


      ORDER TO EXCLUDE TIME PERIODS UNDER SPEEDY         1
30    TRIAL ACT
              Case 2:20-cr-00012-MCE Document 34 Filed 09/29/20 Page 2 of 2

 1 and beyond, and the necessary steps being taken to avoid further transmission of the virus. Time is

 2 excluded under the Speedy Trial Act between September 24, 2020 and December 3, 2020.

 3         IT IS SO ORDERED.

 4 Dated: September 29, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER TO EXCLUDE TIME PERIODS UNDER SPEEDY       2
30    TRIAL ACT
